Pee Curiam.
The trial court, in our opinion, correctly held the expulsion of local 52 to be illegal and should, therefore, have enjoined local 447 from representing to employers of labor that the members of local 52 are non-union workers not affiliated with the international union or with the American Federation of Labor. On the appeal of the plaintiffs-respondents-appellants the judgment should, to that extent, be modified with costs to the plaintiffs. On the appeal of the defendant-appellant-respondent the judgment should be affirmed.
Present — Mabtin, P. J., Townley, Glennon, Untebmybb and Does, JJ.
Judgment so far as appealed from by the plaintiffs unanimously modified as indicated in opinion, with costs to the plaintiffs. Judgment so far as appealed from by the defendant unanimously affirmed. The findings inconsistent with this determination should be reversed and such new findings made of facts proved upon the trial as are necessary to sustain the judgment hereby awarded. Settle order on notice.